Decision.—Decree affirmed, unanimously.

Not reported.

Note.—Where the defendant, in hie answer, went into a long, detailed statement by which he designed to show that there was an error in accounting in a former suit between the parties, whereby he had been unjustly decreed to pay a large sum of money, and thereby was not insolvent as alleged—held, that that part of the answer was impertinent, for prolixity. The defendant could have raised the question of insolvency, by a statement of the fact of such an error in accounting. (If that question could be raised at all in such a collateral way.)
A man is not the less insolvent because he has been obliged to pay a large sum of money under a decree against him, which is alleged to be unjust, if he has no legal or equitable means of recovering it back.

JVot reported.